DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-9 are pending in the application. Claim 1 is amended. 

Continued Examination Under 37 CFR 1.114 1.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/02/2022 has been entered.

Response to Arguments / Amendments
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claims 1-9 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Specifically claim 1 recites in the newly amended limitation “image elements in the first region are grouped”  while only single “first image element” in the first region is recited in the prior limitation.  
Claims  2-9 fall together accordingly. 


Claim Interpretations - 35 USC § 112 ¶ (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;  
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and  
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first object detection processing unit in claims 2 and 7; second object detection processing unit in claims 2, 3, 8.
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama et al. (US 20180267142, hereinafter Motoyama) in view of Watanabe et al. (US 20180330481, hereinafter Watanabe) and Ishigami et al. (US 20170024875, hereinafter Ishigami).  
Regarding Claim 1, Motoyama discloses an imaging device having a plurality of imaging units ([0054], FIG. 1), configured to obtain images,
wherein the imaging device is configured to [capture images] ([0057],  left camera 21L view capturing images in a predetermined range), a second region different from the first region ([0057],  left right camera 21R capture images in a predetermined range), and a third region that is a part of the second region ([0057],  left right camera 21R view capturing images other than the common region – not included in the left camera 21L view);
wherein the imaging device is configured to determine a first distance to a first image element in the first region based on a disparity between the images over the entire first region ([0086],  FIG. 6,  the disparity estimation unit 34 calculates disparity from the right-camera image supplied from the right camera 21R and the left-camera image supplied from the left camera 21L and supplies the calculation resulting the three-dimensional position (distances  in the Z-axis direction) calculating unit 35 as disparity information), 
wherein the imaging device is configured to determine a second distance to a second image element in the third region, based on the disparity between the images ([0068],FIG. 3, the second four in the second  row of plurality of targets 51; [0085], FIG. 6,  relative to either one of the right-camera image supplied from the right camera 21R and the left-camera image supplied from the left camera 21L, the target detection unit 33 detects the positions of the intersection points 52 of the targets 51 in the left-camera image with pixel-level precision, and supplies the positions to the three-dimensional position calculating unit 35; [0086],  FIG. 6,  the disparity estimation unit 34 calculates disparity from the right-camera image supplied from the right camera 21R and the left-camera image supplied from the left camera 21L and supplies the calculation result to the three-dimensional position (distances  in the Z-axis direction) calculating unit 35 as disparity information). 
Motoyama does not explicitly disclose [divide] dividing each of the images into a plurality of regions.  
Watanabe teaches from the same field of endeavor dividing each of the images into a plurality of regions ([0082], V map generator 134 calculates parallax value frequency distribution for each row region of the parallax image data obtained by dividing an image into multiple parts in a vertical direction; [0198] FIG. 23A and FIG. 23B are diagrams illustrating a process of calculating a region including regions of a plurality of objects. In the example of FIG. 23A, a region of one object is divided into left and right and detected as regions 552a and 553a of a plurality of objects. The tracking unit 1442 calculates a rectangle 554 having the smallest size including the regions 552a and 553a of the plurality of objects as a region including the regions of the plurality of objects.

    PNG
    media_image1.png
    378
    428
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of dividing each of the images into a plurality of regions as taught by Watanabe ([0081]) into the imaging system of Motoyama in order to correctly assess the danger of these objects because even though the two similar objects are travelling ahead of the reference vehicle (Watanabe, [0006).
Motoyama and Watanabe do not explicitly disclose wherein image elements in the first region are grouped into a group of image elements when their respective distances are approximately the same, and when a size of the group of image elements is a constant value the group of image elements is detected as an object
Ishigami teaches wherein image elements in the first region are grouped into a group of image elements when their respective distances are approximately the same, and when a size of the group of image elements is a constant value the group of image elements is detected as an object ([0045], [0046], FIGS. 8 and 9, distance continuity between subgroups is determined from the left end to the right end of the range image and subgroups a-c are merged together to generate a merged group (a first merged group),  subgroups d-g are merged together to generate another merged group (a second merged group), and so on).

    PNG
    media_image2.png
    228
    620
    media_image2.png
    Greyscale
                                 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of region are grouped into a group of image elements when their respective distances as taught by Ishigami ([0045]) into the imaging system of Motoyama & Watanabe in order to provide techniques for detecting objects while both suppressing processing load and preventing object detection performance degradation in a compatible manner (Ishigami, [0007).
Regarding Claim 2, Motoyama in view of Watanabe and Ishigami discloses the imaging device according to claim 1,wherein the imaging device includes  a first object detection processing unit performing first object detection processing for sensing, by stereo processing for calculating the distance using the disparity ([0059], FIG. 1, signal processing apparatus 13 includes a target detection unit 33, a disparity estimation unit 34, a three-dimensional position calculating unit 35; [0083] FIG. 6, target detection unit 33, the disparity estimation unit 34, and the three-dimensional position calculating unit 35 on the stereo camera 12), a distance for each of a plurality of image elements in the first region, then extracting a group of the image elements on the basis of the sensed distances, and detecting an object ([0065] FIG. 2  the target detection unit 33 calculates the position of the target 51 in the stereo image, for example, the target detection unit 33 calculates the pixel position of an intersection point 52 of the checkered pattern by pattern matching, feature extraction); and
a second object detection processing unit for performing second object detection processing for detecting a distance of an object by the stereo processing for the partial region ([0059], FIG.1,  signal processing apparatus 13 includes a target detection unit 31, a three-dimensional position calculating unit 32;[0079] The three-dimensional position calculating unit 32 converts the target detection positions represented by the polar coordinate system and supplied from the target detection unit 31 into the target detection positions on a three-dimensional coordinate system ). 27  

    PNG
    media_image3.png
    420
    597
    media_image3.png
    Greyscale

Regarding Claim 7 Motoyama in view of Watanabe and Ishigami discloses the imaging device according to claim 2, wherein the first object detection processing unit 28 detects a pedestrian or a vehicle ([0074], an object that exists on a path in which the vehicle travels serves as the target, such as a pedestrian or a pole such as a sign or a utility pole serves as the target in the calibration process during operation).
Regarding Claim 8 Motoyama in view of Watanabe and Ishigami discloses the imaging device according to claim 2, wherein the second object detection processing unit detects a signal, a sign, or a division line ([0074], an object that exists on a path in which the vehicle travels serves as the target. For example, a pedestrian or a pole such as a sign or a utility pole serves as the target in the calibration process during operation).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama et al. (US 20180267142, hereinafter Motoyama) in view of Watanabe et al. (US 20180330481, hereinafter Watanabe), Ishigami and Matono et al. (US 20150036886, hereinafter Matono).  
Regarding Claim 3, Motoyama in view of Watanabe and Ishigami discloses the imaging device according to claim 2, but does not explicitly disclose wherein the second object detection processing unit detects an object by monocular processing for the second region, performs the stereo processing for calculating the distance using the disparity for the partial region including the object, and sense the distance of the object.  
Matono teaches from the same field of endeavor wherein the second object detection processing unit detects an object by monocular processing for the second region, performs the stereo processing for calculating the distance using the disparity for the partial region including the object, and sense the distance of the object ([0036] The monocular distance calculation section 203 calculates the distance to a target (first distance) based on image information captured by the camera 101; [0047], the distance (monocular distance) calculated by the monocular distance calculation section as the outputting distance ).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of monocular processing as taught by Matono ([0050]) into the imaging system of Motoyama & Watanabe in order provide distance calculation  to the target based on the image information captured by the camera that has less blurriness level and capturing images in a more proper manner even in the event of degradation of the imaging condition of one of the cameras due, for example, to staining by dirt or raindrops (Matono, [0037]).
Regarding Claim 4, Motoyama in view of Watanabe, Ishigami  and Matono discloses the imaging device according to claim 3.
Motoyama further discloses wherein whether object sensing is performed by the first object detection processing or the second object detection processing is set according to types of detection target objects ([0074], an object that exists on a path in which the vehicle travels serves as the target, such as a pedestrian or a pole such as a sign or a utility pole serves as the target in the calibration process during operation).  
Regarding Claim 5, Motoyama in view of Watanabe, Ishigami    and Matono discloses the imaging device according to claim 3.
Motoyama further discloses wherein the first object detection processing and the second object detection processing are performed in parallel within a processing cycle ([0169],  the processes in steps S21 to S25 can be executed sequentially as described above, or alternatively, the processes in steps S21 and S22 executed in parallel with the processes in steps S23 to S25. [0218] a program that performs the processes in parallel or at necessary timing on occasions of calls; [0219],  flowcharts are executed in parallel or at necessary timing on occasions of calls).
Regarding Claim 6, Motoyama in view of Watanabe , Ishigami   and Matono discloses the imaging device according to claim 5.
Motoyama further discloses wherein the stereo processing performed by the first object detection processing and the second object detection processing is performed in a time sharing manner ([0169], the processes in steps S21 to S25 can be executed sequentially as described above, or alternatively, the processes in steps S21 and S22 executed in parallel with the processes in steps S23 to S25. [0218] a program that performs the processes in parallel or at necessary timing on occasions of calls; [0219],  flowcharts are executed in parallel or at necessary timing on occasions of calls).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Motoyama et al. (US 20180267142, hereinafter Motoyama) in view of Watanabe , Ishigami  and Amano et al. (US 20180285661 A1, hereinafter Amano).  
Regarding Claim 9, Motoyama in view of Watanabe and Ishigami discloses the imaging device according to claim 2, but does not explicitly disclose wherein the imaging device includes a vehicle control unit that controls a motion of a vehicle and the vehicle control unit controls the vehicle on the basis of an object recognition result of an object recognition unit.
Amano teaches from the same field of endeavor wherein the imaging device includes a vehicle control unit that controls a motion of a vehicle and the vehicle control unit controls the vehicle on the basis of an object recognition result of an  object recognition unit ([0061],  vehicle control device 6 is an ECU (Electronic Control Unit) that performs a variety of vehicle control based on recognition information received from the object recognizing device 1 such as the steering system including the steering wheel 7 is controlled to avoid obstacles, and performs braking control in which the brake pedal 8 is controlled to make the vehicle 70 decelerate and stop based on the recognition information received from the object recognizing device 1;  [0059], FIGS. 4A and 4B, device control system 60 that includes the object recognizing device 1, a vehicle control device 6 (a control device), a steering wheel 7, and a brake pedal 8).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of controlling a motion of a vehicle on the basis of an object recognition result as taught by Ishigami ([0061]) into the imaging system of Motoyama in view of Watanabe, Ishigami   in order to provide systems for object recognizing, control system and image processing method that enable correct detection of whether or not a face of a recognized object is the principal face, and hence improving image quality (Amano, [0038]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL D FEREJA/           Examiner, Art Unit 2487